DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 was filed after the mailing date of the Notice of Allowance on 11/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
It has been held that explicit antecedent basis for a claim term does not render the claim indefinite if the scope of the claim would be reasonably ascertainable by those skilled in the art (MPEP 2173.05). The following claims contain certain terms that lack explicit antecedent basis but nonetheless can be clearly understood:
In claim 2, “each lid conduit” is understood to mean the previously recited two or more conduits comprised by the lid connector assembly.
In claim 11, “the decontaminating fluid” (line 6) is understood to refer to the decontamination fluid recited in line 1.
In claim 15, “each lid conduit” is understood to mean the previously recited two or more conduits comprised by the lid connector assembly.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lemmen et al. (US Patent 5,993,754) provides the closest prior art for the subject matter of independent claims 1 and 11, respectively. Lemmen et al. discloses a tray having a bottom and sidewalls extending upwardly from the bottom to define a cavity for receiving a device to be disinfected, a lid secured to the tray by fasteners, a hub (called fluid distributor) extending upwardly from the bottom of the tray and configured to deliver a sterilization fluid to the device, and an assembly (comprising fluid inlet port) having a lid conduit (tube 32) configured to deliver sterilization fluid to an interior of the tray (Abstract, col. 2 line 49-col. 3 line 62) (Figs. 1-5, sheets 1-2 of 2). However, Lemmen et al. is silent as to a membrane permeable to a decontaminating fluid provided between the tray and the lid and a hub conduit having a first end and a second end adjacent to the membrane and aligned with a lid conduit as claimed, and there is no teaching in the prior art that would enable one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Lemmen et al. in such a manner. The Examiner has also considered the International Preliminary Report on Patentability of the International Searching Authority of PCT/US18/39394 (of which the instant application is a 371 filing), which found the invention to be free of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799